                                                              The Chrysler Building
                                                              405 Lexington Avenue, NY, NY 10174-1299
                                                              Tel: 212.554.7800 Fax: 212.554.7700
                                                              www.mosessinger.com


                                                              Toby Butterfield
                                                              Direct Dial: 212.554.7860
                                                              Fax: 212.377.6040
                                                              E-Mail: tbutterfield@mosessinger.com



                        3/19/2020                             March 18 2020



VIA ECF

Honorable Stewart Aaron
United States Magistrate Judge
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

                  Re:    In Re Application Of Shervin Pishevar For An Order to Take
                         Discovery For Use In Foreign Proceedings Pursuant to 28 U.S.C.
                         §1782 (19-mc-00503-JGK-SDA)

Dear Judge Aaron:

       We represent Respondent Marcus Baram in this proceeding. We write to request an
order unsealing certain documents submitted to the Court or filed under seal by both Petitioner
and Respondent, which currently remain held (by Respondent’s counsel only, not Petitioner’s
counsel) on an “Attorneys Eyes Only” basis.1

        The grounds for unsealing are that to the extent there was a need for such confidential
treatment, there is no longer, and such filing under seal now serves only to prejudice our client’s
interests and infringe on our ability even to consult with him and obtain his instructions in this
case. Furthermore, the documents proved highly relevant to the determination of this
proceeding, so the Court should unseal them as required by the common law right of access to
the courts and the First Amendment.


1 The specific items are: (1) the Witt Witness Statement, referenced in the Declaration of Charlotte
Watson at para. 28, requested by and submitted to the Court by Petitioner’s counsel on February 7, 2019
for in camera review, subsequently filed under seal as ECF 45; (2) the “Forged Police Report,” requested
by and submitted to the Court by Petitioner’s counsel on February 5, 2019 for in camera review,
subsequently filed under seal as ECF 46 “Subject Police Report”; (3) Letter from Lucas Bento dated
February 14, 2020 and its accompanying Exhibits 1, 2 and 3, submitted per the Court’s February 10,
2020 order and subsequently filed as ECF 51 “Letter from Lucas Bento”); (4) Attachment to Letter from
Toby Butterfield dated February 18, 2020, submitted by Respondent’s counsel on February 18, 202o and
subsequently filed under seal ECF 64 “February 18 letter and attachment “Comparison Chart”; and
Respondent’s Memorandum of Law in Opposition to Motion for Reconsideration [UNREDACTED] and its
unredacted attachment, filed under seal as ECF 63 “Memorandum of Law in Opposition.”


4486151v1 019198.0101
Honorable Stewart Aaron
March 18 2020
Page 2


         The sealing order was never intended to last as long as it has. Prior to oral argument,
 the court directed petitioner to submit certain documents, which his counsel did ex parte,
 subsequently sending us copies when we requested them. During oral argument on February
 10, 2020, the Court directed Petitioner to submit for in camera review whatever documents
 Petitioner received from the City of London Police at or around the time of his arrest. See ECF
 No. 44. At that time, the Court engaged in no fact-finding as to whether there was a need to
 maintain the long-term confidentiality of those documents, which concern events from nearly
 three years ago which did not result in any criminal prosecution, but which are now newly
 relevant to this proceeding brought by Petitioner. They proved relevant to the Court’s denial of
 Petitioner’s application. There is therefore no reason why they should still be filed under seal.
 The Court did not make such a finding on the record, and did not hear evidence why the
 documents should be filed under seal at all.

         To protect my client, I requested that the documents should at least not be submitted by
 Petitioner’s counsel on an ex parte basis, and that I and my colleagues as counsel should
 receive copies so we would have some opportunity to respond to Petitioner’s arguments about
 them. That partial interim arrangement is no longer adequate to protect my client’s interests.
 These documents – and the parties’ starkly differing interpretations as to whether the True
 Police Report (ECF 51) is consistent with the Forged Police Report (ECF 46) or not - have
 become an important part of the continuing factual disputes in this proceeding. Nevertheless, I
 and my colleagues as Respondent’s counsel are currently unable even to show these critical
 documents to our client, whether to obtain instructions as to what to do in this proceeding, or to
 gain Mr. Baram’s valuable insight into the documents’ content and their import. Those insights
 are uniquely available from my client, as Mr. Baram is an investigative journalist who spent
 months investigating the facts and criminal investigation in England which gave rise to this
 dispute. Petitioner and his various counsel and spokespeople and press advisors have had
 nearly three years to review and analyze these documents with their client. Such asymmetry is
 manifestly unfair in the determination of this proceeding. And whatever confidentiality
 concerning facts surrounding the criminal investigation in the UK might have existed previously,
 Petitioner cannot now avoid this Court’s and Respondent’s scrutiny of facts that bear directly on
 this application, as he chose to pursue it before this Court.

         Furthermore, Petitioner cannot avoid public scrutiny of this Court’s proceedings. The
 papers should be unsealed because the public is being deprived of the opportunity to access
 documents filed with the Court on which this proceeding’s outcome depends. No showing has
 been made, let alone an evidentiary record created, as to why facts surrounding Mr. Pishevar’s
 arrest, detention and subsequent investigation should be kept in any greater confidence than
 details of arrests of other persons in the public eye, or of others who are accused of, arrested
 for crimes and investigated subsequently. We live in a free and open society, in which justice
 should not just be done, but should be seen to be done. The public has a right to see what
 basis the Court has for ruling in the manner it has ruled.

        Currently, this Court’s oral direction on February 10, required us as Respondent’s
 counsel to file their brief with the Court under seal, yet we could not even allow our own client,
 his employer or their UK lawyer expert witness to see an unredacted copy of what we filed in
 Respondent’s name. We could only show them the publicly-available redacted version we
 4486151v1 019198.0101
Honorable Stewart Aaron
March 18 2020
Page 3


 prepared, which omits any description of or any details from the True Police Report or other
 documents filed under seal. The Court’s sealing order has thus resulted in direct and real
 ongoing prejudice to our client, who was unable to instruct us or advise us in preparing his
 defense in this proceeding.

          The law does not permit or countenance the ongoing maintenance under seal of
 documents that are crucial to the determination of a proceeding in court. Instead, documents
 that are “relevant to the performance of the judicial function and useful in the judicial process
 are considered judicial documents to which the common law right of access attaches.”
 Broadspring, Inc. v. Congoo, LLC, No. 13-CV-1866 (JMF), 2014 WL 4100615, at *27 (S.D.N.Y.
 Aug. 20, 2014) (internal citation and quotations omitted). This “presumptive right to public
 observation is at its apogee when asserted with respect to documents relating to matters that
 directly affect an adjudication.” In re Terrorist Attacks on September 11, 2011, 454 F. Supp. 2d
 220, 222 (S.D.N.Y. 2006) (internal citation and quotation omitted). As such, “the party seeking a
 protective order has the burden of showing that good cause exists for issuance of that order ...
 [and] if good cause is not shown, the discovery materials in question should ... be open to the
 public for inspection.” In re Agent Orange Prod. Liab. Litig., 821 F.2d 139, 145 (2d Cir.1987).
 The Applicant has made no such showing here.

         We therefore respectfully request relief from the Court's oral direction to file certain
 documents herein “under seal,” directions given purely on the basis of representations by
 Petitioner’s counsel at oral argument on February 10. For the reasons described above, those
 representations no longer justify continued maintenance of court filings “under seal,” and
 Respondent’s counsel should no longer be required to hold them purely on an “Attorneys Eyes
 Only” basis or to refrain from referring to or making arguments about their contents in publicly
 filed documents.


                                                           Respectfully,

                                                           /s/ Toby Butterfield




   ENDORSEMENT: Petitioner shall respond to Respondent’s motion to unseal no later than
   March 27, 2020. SO ORDERED.
   Dated: March 19, 2020




 4486151v1 019198.0101
